The record discloses that on December 20, 2000 Mr. Burns paid the fines and costs assessed by the trial court. Further, the record indicates that the "TOTAL UNPAID BALANCE" is $108.60. That is the amount paid by Mr. Burns as stated in the December 20, 2000 invoice which also lists the "UNPAID BALANCE" as ".00[.]"
  Where a defendant, convicted of a criminal offense, has voluntarily paid the fine or completed the sentence for that offense, an appeal is moot when no evidence is offered from which an inference can be drawn that the defendant will suffer some collateral disability or loss of civil rights from such judgment or conviction.
 State v. Wilson (1975), 41 Ohio St. 2d 236, syllabus. Further, although the parties do not raise this issue, this court must notice it sua sponte and dismiss the appeal as moot where we find it to be so.  State v. Berndt (1987), 29 Ohio St. 3d 3, 4-5.  Mr. Burns has paid his fine and has not shown "some collateral legal disability or loss of civil rights."  Id. at 4.  I would find this cause to be moot and dismiss Mr. Burns' appeal.  Accordingly, I respectfully dissent.